                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 Civil Action No: 3:17-CV-00652

 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,                    JOINT MOTION FOR ENTRY OF
                                                         REVISED SUMMARY JUDGMENT
       v.                                                     BRIEFING SCHEDULE

 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.


         Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, LCvR 7.1, and this Court’s

Order Granting Joint Motion for Stay of All Deadlines Regarding Motions for Summary Judgment,

Defendant Frito-Lay North America, Inc., and Plaintiffs Snyder’s-Lance, Inc., and Princeton

Vanguard, LLC, (collectively, the “Parties”) move this Court for entry of a revised briefing

schedule in connection with the motions for summary judgment filed by the Parties. In support of

this motion, the Parties show the Court as follows:

         1.        Defendant filed its Motion for Summary Judgment on August 30, 2018. (Dkt. 28).

         2.        On October 29, 2018, Plaintiffs filed their response to Defendant’s Motion for

Summary Judgment (Dkt. 33) and a Cross-Motion for Summary Judgment. (Dkt. 34).

         3.        Following receipt of the Cross-Motion for Summary Judgment, Defendant

conducted discovery, including document requests. On February 19, 2019, Defendant filed a

Motion to Compel Production of Documents in connection with certain of its document requests

to Plaintiffs (“Motion to Compel”) (Dkt. 53).

         4.        On March 1, 2019, the Parties filed a “Joint Motion for Stay of All Briefing

Deadlines Regarding Motions for Summary Judgment” (the “Joint Motion for Stay”) (Dkt. 58),



01313-001/00166282-1                              1
        Case 3:17-cv-00652-KDB-DSC Document 68 Filed 04/24/19 Page 1 of 3
which was granted by the Court. In its Order granting the Joint Motion for Stay (Dkt. 60), the

Court directed that should the Court grant Defendant’s Motion to Compel, the parties should

submit to the Court a revised briefing schedule with respect to the motions for summary judgment

within 10 days of such ruling.

         5.        On March 26, 2019, the Court issued an Order granting Defendant’s Motion to

Compel (Dkt. 65).

         6.        On April 5, 2019, the Parties filed a “Joint Motion for Extension of Deadlines for

(1) Compliance with the Court’s Order on Motion to Compel and (2) Submission of Revised

Summary Judgment Briefing Schedule” (Dkt. 66) requesting a deadline of April 24, 2019, to

submit a revised summary judgment briefing schedule for the Court’s approval pursuant to the

Court’s Order on the Joint Motion for Stay.

         7.        The Parties have conferred and propose that Defendant file its reply in support of

its Motion for Summary Judgment and its response to Plaintiffs’ Motion for Summary Judgment

on or before June 14, 2019. The Parties propose that Plaintiffs file their Reply in support of their

Motion for Summary Judgment on or before July 26, 2019.

         WHEREFORE, the Parties respectfully request entry of the proposed summary judgment

briefing schedule as outlined in this motion.

         Respectfully submitted, this the 24th day of April, 2019.




01313-001/00166282-1                                2
        Case 3:17-cv-00652-KDB-DSC Document 68 Filed 04/24/19 Page 2 of 3
  /s/ Alexander M. Pearce                     /s/ Alice C. Richey
 Alexander M. Pearce                        Alice C. Richey
 N.C. State Bar No. 37208                   N.C. Bar No. 13677
 Wyrick Robbins Yates & Ponton LLP          Abigail W. Henderson
 4101 Lake Boone Trail, Suite 300           N.C. Bar No. 52182
 Raleigh, North Carolina 27607              ALEXANDER RICKS PLLC
 Telephone: (919) 781-4000                  1420 E. 7th St., Suite 100
 Facsimile: (919) 781-4865                  Charlotte, NC 28204
 apearce@wyrick.com                         Telephone: 980-335-0720
                                            Facsimile: 704-365-3676
 Jonathan D. Sasser                         alice@alexanderricks.com
 N.C. State Bar No. 10028                   abbie@alexanderricks.com
 ELLIS & WINTERS, LLP
 P.O. Box 33550                             William G. Barber*
 Raleigh, NC 27636                          David E. Armendariz*
 Telephone: (919) 865-7000                  PIRKEY BARBER PLLC
 Jon.sasser@elliswinters.com                600 Congress Ave.; Suite 2120
                                            Austin, Texas 78701
 David H. Bernstein*                        Telephone: (512) 482-5223
 James J. Pastore*                          Facsimile: (512) 322-5201
 Jared I. Kagan*                            bbarber@pirkeybarber.com
 Michael C. McGregor*                       darmendariz@pirkeybarber.com
 DEBEVOISE & PLIMPTON LLP
 919 Third Avenue                           Attorneys for Defendant
 New York, NY 10022
 Telephone: (212) 909-6696                  * admitted pro hac vice
 dhbernstein@debevoise.com
 jjpastore@debevoise.com
 jikagan@debevoise.com
 mcmcgregor@debevoise.com

 Attorneys for Plaintiffs

 * admitted pro hac vice




01313-001/00166282-1                    3
        Case 3:17-cv-00652-KDB-DSC Document 68 Filed 04/24/19 Page 3 of 3
